DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiobara (JP 2018-038309) cited in Applicant’s IDS filed 25 August 2020.
	With respect to claim 1, Shiobara discloses a cell treatment system provided with at least two isolators configured to perform different treatments.  Shiobara teaches that a plurality of isolators (Figure 1:3a-e and Figure 1:2a-b) are used to culture different types of cells under different conditions.  Any of these isolators may be a “first isolator”, while any of the other isolators may be a “second isolator”.  Any of the remaining isolators may function as a “common isolator”.  Shiobara states in at least paragraphs [0019]-[0032] of the provided English translation that culture containers are transferred between the isolators and that each incubator performs a different treatment based on cell type (“in addition to culturing the cultures x1 and x2 of cells and tissues derived from different living bodies (especially different persons) in parallel in separate incubators 2a is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.
	With respect to claim 2, Shiobara discloses the apparatus as described above.  Shiobara further teaches that a container (Figure 1:6a-c) is removably connectible to the first and second isolators and the common isolator while maintaining a sterile state, wherein a culture vessel is passable between the first and second isolators and the common isolator through the container (“The delivery container 6 containing the culture product x1 is moved and connected to the culture operation device3a, and the culture product x1 contained in the delivery container 6 is transferred to the culture operation device 3a…the delivery container 6 containing the culture product x1 is moved and connected to the culture operation device 3c, and the culture product x1 contained in the deliver container 6 is transferred to the culture operation device 3c”).  

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox (US 4262091).
	With respect to claim 1, Cox discloses a cell treatment system provided with at least two isolators that are capable of performing different treatments.  Cox teaches that a first isolator (Figure 1:22) and a second isolator (Figure 1:23) are connected to a common isolator (Figure 1:11), and that culture materials are transferred between the first, second and common isolators.  This is described in at least column 3, line 20 to column 6, line 7.  Although Cox does not appear to expressly state that the common isolator performs a first or second treatment when those treatments in respective first and second isolators “become impossible”, the common isolator is fully capable of being used to perform essentially any cell culture treatment, including those practiced in the first and/or second isolators.  It is well established that intended use recitations are given reduced patentable weight in the context of an apparatus/device claim.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.
	With respect to claim 2, Cox discloses the apparatus as described above.  Cox further teaches that containers (Figure 1:24,26) are removably connectible to the first and second isolators and the common isolator while maintaining a sterile state, wherein a culture vessel is passable between the first and second isolators and the common isolator through the containers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara (JP 2018-038309) in view of Ahlfors (US 20200025782).
	It is believed that Shiobara anticipates the claimed invention for the reasons expressed in the rejections above.  For the sake of argument, if Shiobara cannot perform the claimed function – “when a treatment becomes impossible in either the first or second isolator, the common isolator performs the treatment of [that] isolator” – without further structural alteration, then Shiobara does not anticipate the claim.
	Ahlfors discloses a cell treatment system comprising a first isolator (Figure 2:110) and at least one additional isolator (Figure 2:152).  Culture materials are transferred between the isolators as desired.  Ahlfors teaches in at least paragraph [0256]-[0259] 
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Shiobara common isolator is configured to receive cell materials from the first and second isolators when those isolators undergo sterilization.  Ahlfors teaches that sterilization is necessary and that transferring cell culture materials to a new isolator allows cell culture to continue uninterrupted.  This modification to Shiobara would require no structural alterations and would merely involve adjusting the timing of when culture containers are transferred between the first and second isolators and the common isolator.  

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 4262091) in view of Ahlfors (US 20200025782).
	It is believed that Cox anticipates the claimed invention for the reasons expressed in the rejections above.  For the sake of argument, if Cox cannot perform the claimed function – “when a treatment becomes impossible in either the first or second 
	Ahlfors discloses a cell treatment system comprising a first isolator (Figure 2:110) and at least one additional isolator (Figure 2:152).  Culture materials are transferred between the isolators as desired.  Ahlfors teaches in at least paragraph [0256]-[0259] that culture materials are moved from the first isolator to the additional isolator, so that the additional isolator may continue culturing the cells under the same conditions.  This transfer takes place when conditions are no longer suitable for cell culture in the first isolator – i.e. when the first isolator is subjected to increased sterilization temperatures and/or chemical sterilants for cleaning (“Before the interior of the enclosure 110 is sterilized by introducing sterilant into the enclosure 110, all the cell processing containers 314 containing cells and/or culture are generally transferred from the enclosure 110 to an area that can be sealed from the enclosure 110 (such as the incubator 152, for example), and the enclosure 110 is automatically sealed”).
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Cox common isolator is configured to receive cell materials from the first and second isolators when those isolators undergo sterilization.  Ahlfors teaches that sterilization is necessary and that transferring cell culture materials to a new isolator allows cell culture to continue uninterrupted.  This modification to Cox would require no structural alterations and would merely involve adjusting the timing of when culture containers are transferred between the first and second isolators and the common isolator.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kobayashi (US 9395282), Silley (US 5861305) and Takagi (US 20060151185) references disclose the state of the art regarding cell treatment systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799